EXHIBIT 10d

 

BRISTOL-MYERS SQUIBB COMPANY

EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

1.   Purpose:  The purpose of the Executive Performance Incentive Plan (the
“Plan”) is to promote the interests of the Bristol-Myers Squibb Company (the
“Company”) and its stockholders by providing additional compensation as
incentive to certain key executives of the Company and its Subsidiaries and
Affiliates who contribute materially to the success of the Company and such
Subsidiaries and Affiliates.

 

2.   Definitions:  The following terms when used in the Plan shall, for the
purposes of the Plan, have the following meanings:

 

  (a)   “Affiliate” shall mean any entity in which the Company has an ownership
interest of at least 20%.

 

  (b)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c)   “Company” shall mean the Bristol-Myers Squibb Company, its subsidiaries
and affiliates.

 

  (d)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

  (e)   “Retirement” shall mean termination of the employment of an employee
with the Company or a Subsidiary or Affiliate on or after

 

  (i)   the employee’s 65th birthday

 

or

 

  (ii)   the employee’s 55th birthday having completed 10 years of service with
the Company.

 

  (f)   “Subsidiary” shall mean any corporation which at the time qualifies as a
subsidiary of the Company under the definition of “subsidiary corporation” in
Section 424 of the Code.

 

3.   Administration:  The Plan shall be administered under the supervision of
the Board of Directors of the Company (the “Board”) which shall exercise its
powers, to the extent herein provided, through the agency of a Compensation and
Management Development Committee (the “Committee”) which shall be appointed by
the Board. The Committee shall consist of not less than three (3) members of the
Board who meet the definition of “outside director” under the provisions of
Section 162(m) of the Code and the definition of “non-employee director” under
the provisions of the Exchange Act or the regulations or rules promulgated
thereunder.

 

The Committee, from time to time, may adopt rules and regulations
(“Regulations”) for carrying out the provisions and purposes of the Plan and
make such determinations, not inconsistent with the terms of the Plan, as the
Committee shall deem appropriate. The Committee may alter, amend or revoke any
Regulation adopted. The interpretation and construction of any provision of the
Plan by the Committee shall, unless otherwise determined by the Board, be final
and conclusive.

 

The Committee may delegate its responsibilities for administering the Plan to a
committee of key executives as the Committee deems necessary. Any awards under
the Plan to members of this committee and to such other of the Participants as
may be determined from time to time by the Board or the Committee shall be
referred to the Committee or Board for approval. However, the Committee may not
delegate its responsibilities under the Plan relating to any executive who is
subject to the provisions of Section 162(m) of the Code or in regard to the
issuance of any stock under Paragraph 6(c).

 

E-10-1



--------------------------------------------------------------------------------

 

4.   Participation:  “Participants” in the Plan shall be such key executives of
the Company as may be designated by the Committee to participate in the Plan
with respect to each fiscal year.

 

5.   Performance Incentive Awards:

 

  (a)   For each fiscal year of the Company, the Committee shall determine the
following:

 

  (i)   The Company, Subsidiaries and/or Affiliates to participate in the Plan
for such fiscal year.

 

  (ii)   The executives who will participate in the Plan for such fiscal year.

 

  (iii)   The basis(es) for determining the maximum amount of the Awards to such
Participants will be dependent upon the attainment by the Company or any
Subsidiary or Affiliate or subdivision thereof of any specified performance goal
or objective. Performance measures established by the Committee may relate to
the Total Company or a business unit. Performance measures may be set at a
specific level or may be expressed as relative to the comparable measures at
comparison companies or a defined index. Performance criteria for Awards under
the Plan may include one or more of the following operating performance
measures:

 

a.

 

Earnings

 

e.

 

Financial return ratios

b.

 

Revenue

 

f.

 

Total shareholder return

c.

 

Operating or net cash flows

 

g.

 

Market share

d.

 

Research and development milestones

 

h.

 

Product commercialization milestones

 

  (iv)   For Participants subject to 162(m) of the Code, the Committee shall
establish one or more objectively determinable performance measures based on the
criteria described above no later than 90 days after the beginning of the fiscal
year and at a time when the achievement of such measure (or measures) is
substantially uncertain. No award shall be paid to a Participant unless the
Committee determines that the performance measures applicable to that
Participant have been achieved.

 

  (v)   For any Participant not subject to Section 162(m) of the Code, other
performance measures or objectives, whether quantitative or qualitative, may be
established. The Committee shall establish the specific targets for the selected
measures. These targets may be set at a specific level or may be expressed as
relative to the comparable measure at comparison companies or a defined index.

 

The Committee may, in its discretion, reduce the award payable to any
Participant below the amount determined by the objective performance measures
established for that Participant. The Committee’s discretion may not be
exercised to increase the award payable to any Participant subject to Section
162(m) of the Code above the amount determined by the applicable performance
measure. In addition, the exercise of the Committee’s discretion to reduce the
award payable to any Participant may not increase the award payable to any other
executive subject to Section 162(m) of the Code.

 

  (vi)   The Committee may require or a Participant may request the Committee to
approve deferred payment of a percentage (not less than 25%) of an Award (the
“Deferred Portion”). Any Award or portion of Award which the Committee does not
require deferral of or the Participant does not request deferral of shall be
paid subject to the provisions of Paragraph 6 (the “Current Portion”). Any Award
which includes a Deferred Portion shall be subject to the terms and conditions
stated in Paragraph 9 and in any Regulations established by the Committee.

 

E-10-2



--------------------------------------------------------------------------------

 

  (b)   At any time after the commencement of a fiscal year for which Awards
have been determined, but prior to the close thereof, the Committee may, in its
discretion, eliminate or add Participants, or increase or decrease the Award of
any Participant; but the Committee may not alter any election made relative to
establishing a Deferred Portion of an Award or which would cause any Award to
lose deductibility under Section 162(m) of the Code. Any changes or additions
with respect to Awards of members of any committee established to oversee the
Plan shall be referred to the Board or Committee, as appropriate, for approval.

 

6.   Payment of Current Portion of Performance Incentive Awards:

 

  (a)   Subject to such forfeitures of Awards and other conditions as are
provided in the Plan, the Awards made to Participants shall be paid to them or
their beneficiaries as follows:

 

  (i)   As soon as practicable after the end of the fiscal year, the Committee
shall determine the extent to which Awards have been earned on the basis of the
actual performance in relation to the established performance objectives as
established for that fiscal year. Such Awards are only payable to the extent
that the Participant has performed their duties to the satisfaction of the
Committee.

 

  (ii)   While no Participant has an enforceable right to receive a Current
Portion until the end of the fiscal year as outlined in (i) above, payments on
account of the Current Portion may be provisionally made in accordance with the
Regulations, based on tentative estimates of the amount of the Award. A
Participant shall be required to refund any portion or all of such payments in
order that the total payments may not exceed the Current Portion as finally
determined, or if the Participant shall forfeit their Award for any reason
during the fiscal year. However, any Participant subject to Section 162(m) of
the Code may not receive such provisional payments.

 

  (b)   There shall be deducted from all payments of Awards any taxes required
to be withheld by any government entity and paid over to any such government in
respect of any such payment. Unless otherwise elected by the Participant, such
deductions shall be at the established Withholding Tax Rate. Participants may
elect to have the deduction of taxes cover the amount of any Applicable Tax (the
amount of Withholding Tax plus the incremental amount determined on the basis of
the highest marginal tax rate applicable to such Participant).

 

  (c)   Form of Payment. The Committee shall determine whether payment with
respect to the Current Portion of an Award, or to the payment of a Deferred
Portion made under the provisions of Paragraph 9, shall be made entirely in
cash, entirely in Common Stock of the Company, or partially in cash and
partially in Common Stock. Further, if the Committee determines that payment
should be made in the form of Restricted Shares of Common Stock of the Company,
the Committee shall designate the restrictions which will be placed upon the
Common Stock and the duration of those restrictions. For any fiscal year, the
Committee may not cause Awards to be made under this provision which would
result in the issuance, either on a current or restricted basis, of more than
two-tenths of one percent of the number of shares of Common Stock of the Company
issued and outstanding as of January 1 of the fiscal year relating to the
payment.

 

7.   Maximum Payments Under the Plan:  Payments under the Plan shall be subject
to the following maximum levels.

 

  (a)   Total Payments.  The total amount of Awards paid under the Plan relating
to any fiscal year may not exceed two percent of the operating pretax earnings
for the Company in that fiscal year.

 

E-10-3



--------------------------------------------------------------------------------

 

  (b)   Maximum Individual Award.  The maximum amount which any individual
Participant may receive relating to any fiscal year may not exceed 0.15 percent
of the operating pretax earnings for the Company in that fiscal year.

 

8.   Conditions Imposed on Payment of Awards:  Payment of each Award to a
Participant or to the Participant’s beneficiary shall be subject to the
following provisions and conditions:

 

  (a)   Rights to Awards.  No Participant or any person claiming under or
through the Participant shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award thereunder, contingent or otherwise,
unless and until all of the terms, conditions and provisions of the Plan and the
Regulations that affect such Participant or such other person shall have been
complied with. Nothing contained in the Plan or in the Regulations shall require
the Company to segregate or earmark any cash, shares or stock or other property.
Neither the adoption of the Plan nor its operation shall in any way affect the
rights and power of the Company or of any Subsidiary or Affiliate to dismiss
and/or discharge any employee at any time.

 

  (b)   Assignment or Pledge of Rights of Participant.  No rights under the
Plan, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature except that a Participant may
designate a beneficiary for the Deferred Portion of an Award pursuant to the
provisions of Paragraph 10.

 

  (c)   Rights to Payments.  No absolute right to any Award shall be considered
as having accrued to any Participant prior to the close of the fiscal year with
respect to which an Award is made and then such right shall be absolute only
with respect to any Current Portion thereof; the Deferred Portion will continue
to be forfeitable and subject to all of the conditions of the Plan. No
Participant shall have any enforceable right to receive any Award made with
respect to a fiscal year or to retain any payment made with respect thereto if
for any reason (death included) the Participant, during such entire fiscal year,
has not performed their duties to the satisfaction of the Company.

 

9.   Deferral of Payments:  Any portion of an Award deemed the Deferred Portion
under Paragraph 5(a)(vi) shall be subject to the following:

 

  (a)   The Committee will, in its sole discretion, determine whether or not a
Deferred Portion may be elected by the Participant under an Award or if a
Deferred Portion shall be required. If a Deferred Portion election is permitted
for an Award, the Committee will establish guidelines regarding the date by
which such deferral election by the Participant must be made in order to be
effective.

 

  (b)   Concurrent with the establishment of a Deferred Portion for any Award,
the Participant shall determine, subject to the approval of the Committee, the
portion of any Participant’s Deferred Portion that is to be valued by reference
to the Performance Incentive Fixed Income Fund (hereinafter referred to as the
“Fixed Income Fund”), the portion that is to be valued by reference to the
Performance Incentive Equity Fund (hereinafter referred to as the “Equity
Fund”), the portion that is to be valued by reference to the Performance
Incentive Company Stock Fund (hereinafter referred to as the “Stock Fund”) and
the portion that shall be valued by reference to any other fund(s) which may be
established by the Committee for this purpose.

 

  (c)   Prior to the beginning of each fiscal year, the Committee shall
determine if the Fund(s) used to value the account of any Participant may be
changed from the Fund currently used to any other Fund established for use under
this Plan. Any such determination relating to a member of the Committee shall be
referred to the Board (or such Committee of the Board as may be designated by
the Board) for approval.

 

  (d)   Payment of the total amount of a Participant’s Deferred Portions shall
be made to the Participant, or, in case of the death of the Participant prior to
the commencement of payments on account of such total amount, to the
Participant’s beneficiary, in installments commencing as soon as practical after
the Participant shall cease, by reason of death or otherwise, to be an employee
of the Company. In case of the

 

E-10-4



--------------------------------------------------------------------------------

         death of any Participant after the commencement of payments on account
of the total of the Deferred Portions, the then remaining unpaid balance thereof
shall continue to be paid in installments, at such times and in such manner as
if such Participant were living, to the beneficiary(ies) of the Participant.
However, the Committee shall possess absolute discretion to accelerate the time
of payment of any remaining unpaid balance of the Deferred Portions to any
extent that it shall deem equitable and desirable under circumstances where the
Participant at the time of payment shall no longer be an employee of the Company
or shall have died.

 

  (e)   Conduct of Participant Following Termination of Employment.  If,
following the date on which a Participant shall cease to be an employee of the
Company, the Participant shall at any time either disclose to unauthorized
persons confidential information relative to the business of the Company or
otherwise act or conduct themselves in a manner which the Committee shall
determine is inimical or contrary to the best interest of the Company, the
Company’s obligation to make any further payment on account of the Deferred
Portions of such Participant shall forthwith terminate.

 

  (f)   Assignment of Rights by Participant or Beneficiary.  If any Participant
or beneficiary of a Participant shall attempt to assign their rights under the
Plan in violation of the provisions thereof, the Company’s obligation to make
any further payments to such Participant or beneficiary shall forthwith
terminate.

 

  (g)   Determination of Breach of Conditions.  The determination of the
Committee as to whether an event has occurred resulting in a forfeiture or a
termination or reduction of the Company’s obligation in accordance with the
foregoing provisions of this Paragraph 9 shall be conclusive.

 

  (h)   Fund Composition and Valuation.  Deferred Portions of Awards under the
Plan shall be valued and maintained as follows:

 

  (i)   In accordance with the provisions, and subject to the conditions, of the
Plan and the Regulations, the Deferred Portion as established by the Committee
shall be valued in reference to the Participants’ account(s) in the Equity Fund,
in the Fixed Income Fund, in the Company Stock Fund, and in any other Fund
established under this Plan. Account balances shall be maintained as dollar
values, units or share equivalents as appropriate based upon the nature of the
fund. For unit or share-based funds, the number of units or shares credited
shall be based upon the established unit or share value as of the last day of
the quarter preceding the crediting of the Deferred Portion.

 

  (ii)   Investment income credited to Participants’ accounts under the Fixed
Income Fund shall be determined by the Committee based upon the prevailing rates
of return experienced by the Company. The investment income credited to
participants under the Equity Fund shall be established based upon the
performance of a specific basket of equity investments. The Company shall advise
Participants of the specific measures used and the current valuations of these
Funds as appropriate to facilitate deferral decisions, investment choices and to
communicate payout levels. The Company Stock Fund shall consist of units valued
as one share of Common Stock of the Company (par value $.10).

 

  (iii)   Nothing contained in the Fund definitions in Paragraphs 9(h)(i) and
9(h)(ii) shall require the Company to segregate or earmark any cash, shares,
stock or other property to determine Fund values or maintain Participant account
levels.

 

  (iv)   Alternative Funds. The establishment of the “Fixed Income Fund”, the
“Equity Fund” and the “Stock Fund” as detailed in Paragraphs 9(h)(i) and
9(h)(ii) shall not preclude the right of the Committee to direct the
establishment of additional investment funds (“Funds”).

 

E-10-5



--------------------------------------------------------------------------------

 

In establishing such Funds, the Committee shall determine the criteria to be
used for determining the value of such Funds.

 

  (v)   Accelerated Distributions. The Committee may, at its sole discretion,
allow for the early payment of a Participant’s Deferred Portion(s) in the event
of an “unforeseeable emergency”. An “unforeseeable emergency” is defined as an
unanticipated emergency caused by an event beyond the control of the Participant
that would result in severe financial hardship if the distribution were not
permitted. Such distributions shall be limited to the amount necessary to
sufficiently address the financial hardship. Any distributions under this
provision shall be consistent with all rules and regulations established under
the Code.

 

10.   Designation of Beneficiary for Deferred Portion:  A Participant may name a
beneficiary to receive any Deferred Portion under Paragraph 5(a)(vi) to which
the Participant may be entitled under the Plan in the event of their death, on a
form to be provided by the Committee. A Participant may change their beneficiary
from time to time in the same manner.

 

If no designated beneficiary is living on the date on which any Deferred Portion
becomes payable to a Participant’s beneficiary, such payment will be payable to
the person or persons in the first of the following classes of successive
preference:

 

  (a)   Widow or Widower, if then living

 

  (b)   Surviving children, equally

 

  (c)   Surviving parents, equally

 

  (d)   Surviving brothers and sisters, equally

 

  (e)   Executors or administrators

 

and the term “beneficiary” as used in the Plan shall include such person or
persons.

 

11.   Miscellaneous:

 

  (a)   By accepting any benefits under the Plan, each Participant and each
person claiming under or through him shall be conclusively deemed to have
indicated acceptance and ratification of, and consent to, any action taken or
made to be taken or made under the Plan by the Company, the Board, the Committee
or any other committee appointed by the Board.

 

  (b)   Any action taken or decision made by the Company, the Board, the
Committee, or any other committee appointed by the Board arising out of or in
connection with the construction, administration, interpretation or effect of
the Plan or of the Regulations shall lie within its absolute discretion, as the
case may be, and shall be conclusive and binding upon all Participants and all
persons claiming under or through any Participant.

 

  (c)   No member of the Board, the Committee, or any other committee appointed
by the Board shall be liable for any act or failure to act of any other member,
or of any officer, agent or employee of such Board or Committee, as the case may
be, or for any act or failure to act, except on account of their own acts done
in bad faith. The fact that a member of the Board shall then be, shall
theretofore have been or thereafter may be a Participant in the Plan shall not
disqualify them from voting at any time as a director with regard to any matter
concerning the Awards, or in favor of or against any amendment or alteration of
the Plan,

 

E-10-6



--------------------------------------------------------------------------------

         provided that such amendment or alteration shall provide no benefit for
directors as such and provided that such amendment or alteration shall be of
general application.

 

  (d)   The Board, the Committee, or any other committee appointed by the Board
may rely upon any information supplied to them by any officer of the Company or
any Subsidiary and may rely upon the advice of counsel in connection with the
administration of the Plan and shall be fully protected in relying upon such
information or advice.

 

  (e)   Notwithstanding anything to the contrary in the Plan, neither the Board
nor the Committee shall have any authority to take any action under the Plan
where such action would affect the Company’s ability to account for any business
combination as a “pooling of interests.”

 

12.   Amendment or Discontinuance:  The Board may alter, amend, suspend or
discontinue the Plan, but may not, without approval of the holders of a majority
of the Company’s Common Stock ($0.10 par value) and $2.00 Convertible Preferred
Stock ($1 par value) make any alteration or amendment thereof which would permit
the total payments under the Plan for any year to exceed the limitations
provided in Paragraph 7 hereof or to allow for the issuance of Company Common
Stock in excess of the limitation provided in Paragraph 6(c).

 

13.   Effective Date:  The Plan will be effective for all fiscal years beginning
with 2003 by action of the Board of Directors conditioned on and subject to
approval of the Plan, by a vote of the holders of a majority of the shares of
Common Stock and $2.00 Convertible Preferred Stock of the Company present in
person or by proxy at a duly held stockholders meeting at which a quorum
representing a majority of all outstanding voting stock is present. The
Committee may exercise its discretion to make no award payments to Participants
subject to Section 162(m) of the Code in respect of the 2007 fiscal year or any
later fiscal year (other than awards properly deferred from earlier fiscal
years) if the Plan has not been reapproved by the Company’s stockholders at the
first meeting of stockholders during 2007, if necessary for compliance with
Section 162(m) of the Code.

 

E-10-7